F I L E D
                                                  United States Court of Appeals
                                                          Tenth Circuit
              UNITED STATES COURT OF APPEALS
                                                            NOV 5 2001
                     FOR THE TENTH CIRCUIT
                                                     PATRICK FISHER
                                                              Clerk

SRI DAVID CONRAD: ROBERTS,

         Plaintiff-Appellant,

v.                                       Nos. 00-1393
                                                 &
THE STATE OF COLORADO,                        00-1448
                                     (D.C. No. 00-M-1359)
         Defendant-Appellee.               (D. Colo.)


SRI DAVID CONRAD: ROBERTS;
LYNDEN KERRY: KINGSBURY,

         Plaintiffs-Appellants,

v.
                                          No. 00-1446
UNITED STATES OF AMERICA;             (D.C. No. 00-M-319)
STATE OF COLORADO,                         (D. Colo.)

         Defendants-Appellees.


SRI DAVID CONRAD: ROBERTS,

         Plaintiff-Appellant,

v.                                        No. 00-1449
                                      (D.C. No. 00-M-621)
STATE OF COLORADO,                         (D. Colo.)

         Defendant-Appellee.
                           ORDER AND JUDGMENT            *




Before TACHA , Chief Judge, BALDOCK , Circuit Judge, and BRORBY , Senior
Circuit Judge.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.


                                  I. Background

       Appellant Sri David Conrad: Roberts (“Mr. Roberts”) has filed a minimum

of three separate actions in federal district court challenging various state court

convictions. Each of the federal actions was dismissed. Mr. Roberts

subsequently appealed each dismissal, and further filed post-dismissal “Summary

Judgment Motion[s]” in each action seeking to have the district court vacate its

order dismissing the action and enter judgment for Mr. Roberts. Mr. Roberts

then also appealed the district court’s rulings striking his post-dismissal summary


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                         -2-
judgment motions, resulting in a total of six appeals to this court. Two of the

appeals of dismissal orders have been decided previously in unpublished orders

and judgments. Mr. Roberts’ remaining four appeals are disposed of here.


                               II. Appeal No. 00-1393

      On July 5, 2000, Mr. Roberts filed a “Request for Quo Warranto to Issue”

with the United States District Court for the District of Colorado, naming the

State of Colorado as the defendant   . In this brief pleading, Mr. Roberts does not

provide any information about the state court proceedings he is apparently

challenging. Instead, Mr. Roberts makes wide-ranging arguments, including the

assertions that requiring him to pay his fine in anything other than gold and silver

coin violated the United States Constitution and that there had been no valid

electors in the United States since the Bretton Woods Agreement of 1944. The

only specific form of relief sought by Mr. Roberts is the expulsion of a Teller

County judge. 1 The State filed a Motion to Dismiss characterizing Mr. Roberts’

pleading as a civil complaint, in response to which the State asserted immunity

and failure to state a claim. In his Response to Defendant’s Motion to Dismiss,

Mr. Roberts makes a passing, incoherent reference to the writ of habeas corpus.



1
      The named judge was presumably the presiding judge at one of
Mr. Roberts’ state court proceedings, though Mr. Roberts fails to provide even
this minimal background explanation for his filing.

                                          -3-
Otherwise, however, Mr. Roberts’ papers filed below present no cognizable

request for habeas relief, nor has he made any attempt to demonstrate that any of

the jurisdictional prerequisites for habeas relief have been met. The remainder of

the Response consists of “interrogatories” -- rhetorical questions challenging the

legitimacy of the Colorado and federal governments and the extension of the

franchise beyond white, male landowners -- and a short treatise on related topics.

       Dismissal for failure to state a claim is a question of law that we review de

novo. See Sutton v. Utah State Sch. for the Deaf & Blind          , 173 F.3d 1226, 1236

(10th Cir. 1999). As did the district court, we accept all Mr. Roberts’ factual

allegations as true and seek to determine only if the complaint states a claim that

would entitle him to relief.    See id. While it is our duty to liberally construe pro

se pleadings to find a claim for relief if one exists,     see Haines v. Kerner , 404 U.S.

519, 520-21 (1972), the courts cannot construct claims out of whole cloth where,

as here, a party has utterly failed to articulate a cognizable request for relief,   see

Drake v. City of Fort Collins , 927 F.2d 1156, 1159 (10th Cir. 1991).

       Here, though the term “writ of habeas corpus” appears in Mr. Roberts’

papers, it is not possible to construe his pleadings as requesting any relief

provided by that writ. Neither does Mr. Roberts describe facts giving rise to any

form of civil rights claim. Because Mr. Roberts has not requested any cognizable




                                               -4-
form of legal relief, the district court’s decision to dismiss the action was proper

and is affirmed.   2




                       III. Appeals Nos. 00-1446, 00-1448, & 00-1449

         The three remaining appeals are virtually identical to one another both in

posture and in content.     3
                                In each instance, Mr. Roberts has sought to revive his

previously dismissed federal district court actions by filing a post-dismissal

“Motion for Summary Judgment” that relies on both Federal Rule of Civil

Procedure 56 and Rule 60(b). Motions for post-judgment relief are committed to

the trial court’s discretion.      See Buchanan v. Sherrill , 51 F.3d 227, 230 (10th Cir.

1995).

         In each case, the district court correctly struck the motion for summary

judgment on the grounds that such a motion cannot be considered when no action

is pending in the district court. Mr. Roberts filed his notice of appeal of the

dismissal in each case prior to filing his motions for summary judgment, thereby


2
      Mr. Roberts’ application to file this appeal in forma pauperis is denied.
Mr. Roberts filed the three additional appeals addressed in this order and
judgment approximately one month after filing his notice of appeal in
No. 00-1393, and paid the required filing fees in all three of the other appeals.
3
       Lynden Kerry: Kingsbury is also an appellant in appeal No. 00-1446.
Because there are no arguments particular to her in the briefing of that appeal,
and for the sake of convenience, references to Mr. Roberts in the discussion of
these three, related appeals will be taken to refer to both appellants where
necessary.

                                               -5-
divesting the district court of jurisdiction over those matters on appeal.      See

Lancaster v. Indep. Sch. Dist. No. 5    , 149 F.3d 1228, 1237 (10th Cir. 1998).

       While the district court’s ruling in each case implicitly rejects the

Rule 60(b) arguments as well, the district court did not explicitly address the

portion of Mr. Roberts’ motions purporting to rely on that rule. Because the

Rule 60(b) arguments involve no disputed facts, and because they are deficient as

a matter of law, we may address them here without remand to the district court in

the interests of judicial economy.     See Ohlander v. Larson , 114 F.3d 1531, 1538

(10th Cir. 1997).

       Mr. Roberts’ Rule 60(b) arguments in each motion share the same premise:

that the defendants in each of the actions committed fraud by failing to answer

interrogatories served on them by Mr. Roberts. In each case, Mr. Roberts

propounded interrogatories either shortly before or, in one case, long after the

action had been dismissed. Therefore, in each case, the action was dismissed

before the defendants came under any obligation to respond to Mr. Roberts’

interrogatories. There is thus no allegation of fraud or other irregularity

warranting the extraordinary relief contemplated by Rule 60(b).          See Servants of

the Paraclete v. Does , 204 F.3d 1005, 1009 (10th Cir. 2000) (relief under

Rule 60(b) is extraordinary and is granted only in exceptional circumstances).




                                             -6-
      Finally, the petitions for writ of mandamus accompanying each of these

three appeals are dismissed.   Mandamus is available only when a party lacks any

other legal remedy. See United States v. Gundersen, 978 F.2d 580, 582

(10th Cir. 1992). Here, Mr. Roberts was free to and in fact did exercise his right

to appeal.


                                  IV. Conclusion

      The orders of the United States District Court for the District of Colorado

in appeals Nos. 00-1393, 00-1446, 00-1448, and 00-1449 are AFFIRMED.

Mr. Roberts’ application to file appeal No. 00-1393 in forma pauperis is

DENIED. The Petitions for Writ of Mandamus in appeals Nos. 00-1446, 00-1448,

and 00-1449 are DISMISSED.



                                                    Entered for the Court



                                                    Deanell Reece Tacha
                                                    Chief Judge




                                         -7-